'Wiitslow, J.
The plaintiff is a fraternal beneficiary corporation providing insurance for its members on the assessment plan. Neither the pleadings nor findings state the date of its incorporation, but, as the benefit certificate in question was issued in September, 1888, it seems that it must have been organized as an insurance corporation under that clause of sec. 1771, R. S. 1878, which authorizes the formation of corporations “for the mutual support of the members, their families or kindred, in case of sickness, misfortune, poverty or death, or for contributing to the burial of the dead.” By the fundamental laws of the corporation it confined the payment of the death benefit upon its certificates to the “survivors” of the member whose life was insured. By ch. 418, Laws of 1891, such corporations, both domestic and foreign, were regulated as to the manner of their formation and mode of operation, and this act was amended and recodified by ch. 175, Laws of 1895, which last-named act contained a section authorizing the insured member of such a society to name as his beneficiary “any person having an insurable interest in his life or to make his insurance payable to his estate.” Sec. 3, Id. This act was substantially incorporated into the Statutes of 1898 by secs. 1955a to 1955m, inclusive, the section last above quoted being sec. 1955c. By ch. 101, Laws of 1899, sec. 1955c was amended so that any member was authorized to name as his beneficiary “any person or persons designated by the laws of such society, ... or, 'if the laws thereof permit, his insurance may be made payable to his estate.” Thus it will be readily seen that in February, 1903, when the deceased member in question attempted to designate the appellant as his beneficiary, the laws of the state distinctly provided that the insured might name as his beneficiary any person desig*486nated. by tbe laws of tbe society; and this clause, being a grant of power, is clearly a limitation upon tbe right.
Tbe main question presented, therefore, is whether the appellant is included within the term “survivors,” to which class beneficiary rights are limited by the laws of the society. If she is not so included, then there was no power on the part of the insured, nor of the corporation itself, to constitute her a beneficiary. Groth v. Central Verein, 95 Wis. 140, 70 N. W. 80. She was not a relative in any way, but had nursed and cared for the insured for several weeks prior to his death.
The question as to who may be legally considered a “survivor” was somewhat considered in the case of Koerts against this same corporation, 119 Wis, 520, 97 N. W. 168, and the conclusion there reached was that the term does not include one who “was neither a relative of the deceased, nor a member of his household, nor connected with him by marriage.” We have seen no reason to change that conclusion by reason of any argument addressed to us in the present case, and we conclude, therefore, that the judgment in the present case was rightly rendered.
By the Court. — Judgment affirmed.